Per Curiam:

The Supreme Judicial Court, holding that the plaintiff’s cause of action arose under the Federal Employers’ Liability Act, directed judgment for the defendant upon the ground *625that the time had passed within which an action could be brought or an amendment allowed setting up such a cause of action. We are of the opinion that this was error and that an opportunity for such an amendment should have been afforded. New York Central & Hudson River R. Co. v. Kinney, 260 U. S. 340. The judgment is vacated and the cause is remanded for further proceedings not inconsistent with this opinion.
Mr. Laurence D. Yont, with whom Messrs'. Alonzo E. Yont and Henry Lawlor were on the brief, for petitioner.
Messrs. Joseph Wentworth and John M. Hall, with whom .Mr. John L. Hall was on the brief, for respondent.